Willson, Judge.
1. There is no proof in the record of the venue of the offense, and in the absence of such proof the conviction must be set aside. (Williamson v. The State, 13 Texas Ct. App., 514.)
There was evidence implicating the State’s witness, Jim Posey, in the alleged theft. This being the case, and his testimony being material against the defendant, the court should have instructed the jury upon the law relating to the testimony of an accomplice. (Sitterlee v. The State, 13 Texas Ct. App., 587.)
The judgment is reversed and cause remanded.

Reversed and remanded.